OPINION

Per Curiam:

Gabriel X. Taylor was charged with grand larceny, a felony under NRS 205.220. His attorney negotiated a plea bargain whereby Taylor entered a guilty plea to the reduced charge of attempted grand larceny. The court imposed, but suspended, a five (5) year sentence and placed Taylor on probation.
Taylor was subsequently accused of multiple violations of the terms and conditions of probation and, after a hearing, the district judge so found, revoked probation, and imposed the previously suspended five (5) year sentence. Taylor has perfected this appeal wherein the thrust of his argument suggests the state did not meet its burden of producing enough admissible evidence to warrant revocation.
The contention is without merit. In our view, the probative evidence in the record supports the district judge’s determination that Gabriel X. Taylor violated the terms of his probation. See Lewis v. State, 90 Nev. 436, 529 P.2d 796 (1974).
Accordingly, we affirm.